Citation Nr: 0326826	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1975 to January 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) from a December 2001 rating decision by the 
Columbia, South Carolina RO.

REMAND

After the filing of the veteran's claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  The 
VCAA and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran contends that service connection is warranted for 
hepatitis C because it resulted from shots (inoculations) 
received from air guns during his active service.  

The RO has requested service medical records for the 
veteran's period of active duty without success.  The service 
medical records contained in the claims folder consist of 
records pertaining to the veteran's enlistment in the Army 
Reserves in February 1982.  There is no documentation of 
record indicating that service medical records for the 
veteran's period of active duty are unavailable or otherwise 
explaining why they have not been received.  Furthermore, the 
RO incorrectly informed the veteran that service medical 
records from 1975 to 1981 were of record and taken into 
consideration for the purpose of evaluating his claim (see 
December 2001 rating decision and Statement of the Case 
issued in August 2002).

The Board also notes that the veteran provided the RO with a 
release form indicating that he was treated for hepatitis C 
from 1995 to 1999 by Dr. Childers.  The RO attempted to 
obtain records from Dr. Childers but he did not respond to 
the RO's request.  Unfortunately, the RO incorrectly informed 
the veteran that the medical records from Dr. Childers had 
been received in August 2001 and were considered by the RO 
(see December 2001 rating decision and Statement of the Case 
issued in August 2002).

The Board also notes that in July 2001 the RO sent the 
veteran a letter which was intended to comply with the 
notification requirements of the VCAA.  It informed the 
veteran that if the evidence and information requested in the 
letter were not received by September 11, 2001, the RO would 
decide the claim based on the evidence of record.  Although 
the time limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should take appropriate steps 
to obtain all outstanding service medical 
records from the veteran's period of 
active duty.  All efforts to obtain such 
records should be documented, including a 
negative response, if indicated.  If no 
such records are available, the RO should 
so inform the veteran.

2.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In particular, the appellant 
should be informed that he should provide 
medical evidence, such as a statement 
from a physician, supporting his 
contention that he developed hepatitis C 
as a result of shots received during his 
active military service.  In addition, 
the veteran should be requested to submit 
any records of Dr. Childers pertaining to 
treatment or evaluation of the veteran 
for hepatitis C.  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

3.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide such evidence.

4.  The RO should then undertake any 
other indicated development and 
readjudicate the issue of entitlement to 
service connection for hepatitis C.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative must 
be furnished a 


supplemental statement of the case and be 
given the appropriate time period to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

